Prospectus CETRONE ENERGY COMPANY, INC. 1,900,000Shares of Common Stock This prospectus relates to periodic offers and sales of 1,900,000 shares of common stock by our Company and the selling security holders, which consists of: 1 to 1,500,000 shares of our common stock which we are offering on a direct basis at a price of $0.08 per share; and Up to 400,000 shares of common stock which are presently outstanding and owned by the selling stockholders. There is no minimum offering. The offering period will end one hundred eighty (180) days from the effective date of this prospectus but may also be terminated sooner in our sole discretion. Our direct offering shares will be offered and sold on a self-underwritten, best-efforts basis through our officer and director. Our direct offering shares will be sold at a fixed price of $0.08 per share throughout the offering period. There are no arrangements to place the funds we raise in an escrow, trust or similar account. All proceeds from our direct offering shares will go to us. No assurance can be given that we will be able to sell any of our direct offered shares. PricetoPublic Underwriting Discounts and Commissions(1) Proceedsto company(2) Per Share $ 0.08 None $ 0.08 Total Minimum $ 0 None $ 0 Total Maximum $ 120,000 None $ 120,000 (1) Represents the maximum underwriting discounts and commissions we will pay if broker-dealers are used to sell our directly offered shares. As of the date of this prospectus we do not have any underwriting agreements. (2) Proceeds to us are shown before deducting ancillary expenses payable by us in connection with the offering, estimated at approximately $8,200 including legal and accounting fees and printing costs. Because there is no minimum number of shares required to be sold and the Company has not, and may never generate revenues, our business may fail prior to us ever beginning operations or generating revenues resulting in a complete loss of any investment made to the Company. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.For a description of the plan of distribution of these shares, please see page 12 of this prospectus. Investing in our common stock involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See "Risk Factors" beginning on page6 to read about certain risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. [The remainder of this page left blank intentionally.] 1 TABLE OF CONTENTS SUMMARY OF OUR OFFERING 3 RISK FACTORS 5 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 10 DILUTION 10 PLAN OF DISTRIBUTION 11 SELLING SHAREHOLDERS 13 DESCRIPTION OF SECURITIES 14 INTERESTS OF NAMED EXPERTS AND COUNSEL 15 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 OFF BALANCE SHEET ARRANGEMENTS 21 EXECUTIVE COMPENSATION 21 DIRECTORS,EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 22 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 23 CERTAIN RELATIONSHIPS AND TRANSACTIONS AND CORPORATE GOVERNANCE 23 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING ANDFINANCIAL DISCLOSURE 24 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 24 FINANCIAL STATEMENTS F-1 [The remainder of this page left blank intentionally.] 2 SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, Cetrone Energy Company.This summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled "Risk Factors." Our Business Cetrone Energy Company (the “Company”) is a development stage company. The Company was organized under the laws of the State of Nevada on 1/28/2008.We formed our Company for the purpose of establishing a renewable fuel source for agricultural operations, specifically within the Pacific Northwest.Biodiesel is our initial intended product will be a combination of both raw and/or waste vegetable oil and traditional petroleum diesel.We believe this combination may reduce carbon emissions, maintain a high level of engine performance while utilizing primarily renewable resources that can be grown or produced locally.Our intended product, while not technically difficult to produce, has a number of regulatory hurdles which must be overcome before it can ever successfully be brought to market.Moreover, there is a multitude of similar products already in the market place. Our principal executive offices are located at our executive offices are located at 11010 E. Boundary Road, Elk, WA 99009, and our telephone number is: (509) 714-52366. Our Financial Situation Since inception of our Company we have incurred only losses. Our auditors have indicated that there is substantial doubt regarding our ability to continue as a going concern. The opinion issued by our auditors reflects uncertainty regarding whether we have sufficient working capital available as of July 31, 2008 to enable the Company to continue operating as a going concern. We will not be able to complete the development of our business plan or commence operations without additional financing.We have no history of operating profits, we have limited funds and we will continue to incur operating losses in the foreseeable future. In the event we are successful raising proceeds through the sale of our shares of common stock, we must become operational and generate profits. If we cannot operate profitably, we may have to suspend or cease operations. Our current funds will not sustain the Company’s operations for the next year.
